Detailed Action
Information Disclosure Statement
The Examiner has considered the reference(s) listed on the Information Disclosure Statement submitted on 11/11/2020.
Reason for Allowance
The application is directed to a management method for routing packets in a communications infrastructure where a control entity in the communications infrastructure first receives a signaling message of from a terminal identifying a user - this can be UE registering with a (S-CSCF) Serving Call/Session Control Function i.e. the control entity. From this information, the control entity can derive a rule for classifying control packets sent/emitted from the UE/terminal. The control entity sends this rule to the UE/terminal (in the form of a registration response) to the UE/terminal and to select steering elements e.g. routers, gateway etc. (in the form of configuration messages).
Prior art references such as Ni United States Patent 10,250,501 and Wu United States Patent Application 20160050141 teach of a management method for routing packets in a communications infrastructure where classification rules are derived and emitted by a control entity to determine routing parameter; 
In the instant application, the process is initiated by control entity after it receives a signaling message of a terminal of a user comprising of data for identifying user.  In other words, the classification rules are specific for the terminal of the user.

Conclusion;
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY BARON whose telephone number is (571)270-1748.  The examiner can normally be reached on 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571 272 3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HENRY BARON/Examiner, Art Unit 2462                                                                                                                                                                                                        

/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462